—Appeal by the defendant from a judgment of the Supreme Court, Kings County *615(Dowling, J.), rendered August 20, 2001, convicting him of criminal possession of a weapon in the second degree and attempted assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant possessed a loaded and operable firearm (see Penal Law § 265.00 [15]; People v Cavines, 70 NY2d 882 [1987]; People v Solis, 214 AD2d 689 [1995]) and attempted to assault the complainant (see People v Kassebaum, 95 NY2d 611 [2001], cert denied 532 US 1069 [2001]). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Smith, J.P., H. Miller, Cozier and Rivera, JJ., concur.